141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Seebetha RICHMOND, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-3756.
United States Court of Appeals, Eighth Circuit.
Submitted March 16, 1998.Filed March 17, 1998.

Appeal from the United States v. District Court for the Western District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Seebetha Richmond appeals the District Court's1 order granting summary judgment to the Commissioner and affirming the Commissioner's decision to deny Richmond supplemental security income benefits.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the District Court for the reasons set forth in its memorandum.  See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)